DETAILED ACTION
Allowable Subject Matter
Claims 1, 6-10 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the isolation portion comprises a first isolation portion and a second isolation portion, the first isolation portion located at a side close to the display region, the second isolation portion located at a side close to the through-hole, a distance between the first isolation portion and the second isolation portion is greater than 100 micrometers: and wherein the OLED display device further comprises a plurality of barrier portions disposed on the non-display region of the substrate, the plurality of barrier portions and the isolation portion are disposed in the same layer, and the plurality of barrier portions located between the first isolation portion and the second isolation portion and have tall and short barmier portions alternating with each other, and wherein a height of each of the barrier portions is less than a height of the first isolation portion and a height of the second isolation portion in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in 
With respect to claim 10, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the isolation portion comprises a first isolation portion and a second isolation portion, the first isolation portion located at a side close to the display region, the second isolation portion located at a side close to the through-hole, a distance between the first isolation portion and the second isolation portion is greater than 100 micrometers and wherein the manufacturing method further comprises forming a plurality of barrier portions on the non-display region of the substrate, the plurality of barrier portions and the isolation portion are disposed in the same layer, and the plurality of barrier portions located between the first isolation portion and the second isolation portion and have tall and short barrier portions alternating with each other, and wherein a height of each of the barrier portions is less than a height of the first isolation portion and a height of the second isolation portion in combination with the remaining limitations called for in claim 10.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 10. Therefore, claim 10 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 15-18 are also allowed as it depends from an allowed base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        December 27, 2021